198 F.2d 472
Jacob LICHTER and Jennie Lichter, d/b/a The Southern Fireproofing Company, Appellants,v.B. MIFFLIN HOOD COMPANY, Appellee.
No. 11370.
United States Court of Appeals Sixth Circuit.
May 19, 1952.

Appeal from the United States for the District Court for the Eastern District of Tennessee; Leslie R. Darr, Judge.
R. R. Kramer, Erma G. Greenwood, and Andrew Johnson, Knoxville, Tenn., for appellants.
McAllester & McAllester, Chattanooga, Tenn., for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard upon the record, briefs, and oral argument of counsel for respective parties;


2
And the Court being of the opinion that the findings of fact of the District Judge, as set out in his Memorandum Opinion of November 22, 1950, 106 F.Supp. 220, are supported by the evidence and are not clearly erroneous;


3
And the Court agreeing with the conclusions of law applicable thereto as also set forth in said Memorandum Opinion; Travelers Ins. Co. v. Sides, 184 Tenn. 663, 202 S.W.2d 815; Lytle v. Clopton, 149 Tenn. 655, 261 S.W. 664; Helms & Willis v. Unicoi County, 166 Tenn. 639, 64 S.W.2d 200.


4
It is ordered that the judgment of the District Court be affirmed.